significant index no department of the treasury internal_revenue_service washington d c tax exempt and cover mon ij ' ta a o in re league this letter constitutes notice that pursuant to your request a waiver of the minimum_funding_standard for the plan for the plan_year ending december granted subject_to the condition that the league makes the required quarterly contributions to the plan and meets the minimum_funding_standard for the plan for each plan_year that the plan is subject_to a waiver of the minimum_funding_standard without applying for a waiver of the minimum_funding_standard beginning with the plan_year ending december has been your authorized representative agreed to this condition in a letter sent via facsimile if the condition is not met the waiver for the plan_year dated september ending december is retroactively null and void the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the league is a not-for-profit corporation which a develops and promotes standards to improve child welfare practices that make life better for troubled children youths and their families b formulates and advocates public policies tat benefit all children c meets the needs of children an families by strengthening membership of affiliated agencies and individuals and d strives to ensure sensitivity to the cultural and ethnic diversity of the people who participate in its programs services and activities the league accomplishes these objectives through education consultation and research the league has a headquarters office and six regional offices _ the league concentrated on adoption foster care kinship care and child prior to protective services in expand the areas cf service beyond the league's traditional core areas of child welfare this expansion was to be funded by grants profits from investment account gains and - profits form its consultation practice mostly from government funding a number of divisions were added to the league from anew president ceo was hired with the mandate to through at the same time that the league’s expansion was taking place the events of date occurred the downturn in the stock market adversely affected the league’s investment fund returns furthermore as a result of the economic recession government funding was cut as state and local governments needed to cut costs a number of consultation contracts were cancelled prior to completion the drop in revenues could not support the new initiatives that the league had started from through its pre-expansion level the league incurred significant losses for the fiscal years ending in in fact the new revenue stream would not have supported the league at through starting with the fiscal_year ending in expenses these steps included the league took a number of steps to cut the adoption of new accounting software changes to staffing in the consultation division from fulltime staff to independent consultants used on an as-needed basis layoffs anumber of initiatives to reduce operating expenditures jand and the cessation of furthermore the league is now in the process of moving its headquarters to new office space in late to further reduce expenses reductions in pay during the fiscal years ending in reducing accruals to the plan effective january and benefit accruals effective november the consolidation of headquarters offices from locations to one location during the fiscal_year ending the league has obviously suffered a substantial business hardship based on the financial information submitted with the request there are signs that the hardship is temporary the steps taken by the league to cut expenses resulted in a small surplus for the fiscal_year ending in may an increase in pension expenses resuiting from the poor investment returns in plan assets make it impossible for the league to fund the plan for the plan_year ending and the league’s authorized representative has indicated that the december it is unlikely that the league will be able to meet the minimum_funding_standard for the plan for the plan_year ending december however the cumulative effects of losses from and the league continued to report a surplus as of through and the plan’s enrolled_actuary has provided funding_standard_account projections that show the plan would be fully funded after the granted and would be fully funded after the both the plan years if able to meet the plan’s minimum_funding_standard for the both waivers are granted hence the waiver of the minimum_funding_standard for the plan_year ending december forth above plan years the league has also indicated that it expects to be has been granted subject_to the condition set plan_year if waivers are granted for plan_year if the waiver is and and your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours kk af - donna m prestia manager actuarial group
